Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase “the tubes”, as set forth in claim 2, lacks antecedent basis.
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 


Claims 1, 7, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich (3,085,651) in view of Humphreys (GB 2,251,262 A).
Rich shows;
1.    A boat or recreational vehicle ladder apparatus comprising:
       an upper tread wall (19) including a slip-resistant pattern (22) on an upper surface thereof;    
     a first boat or recreational vehicle ladder-tube-receiving formation (between 26-28) extending from a bottom of the tread wall, the first tube-receiving formation having an internal cavity with a substantially semi-circular cross-sectional shape; and
      a second tube-receiving formation (between 23-24) extending from the bottom of the tread wall, the second tube-receiving formation having an internal cavity with a substantially semi-circular cross-sectional shape;
      the first and second tube-receiving formations being spaced apart from each other such that centerline axes of the first and second tube-receiving formations are parallel to but offset from each other.
     Rich doesn’t teach that his the tube-receiving formations being flexible and of a polymeric material.

      All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rich for his tread to be made of a polymeric material with the tube receiving formation being flexible, as taught by Humphreys, since it would have provided the predictable results of allowing a snap fit to his rung supports (31, 32).
7.    The ladder apparatus of Claim 1, wherein the first and second tube receiving formations each have an elongated accessible opening facing downwardly away from the upper tread wall (19) when a ladder is in a vertically functional orientation.

    With respect to the steps including a pair of tubes, as set forth in claim 10, the EXAMINER TAKES OFFICIAL NOTICE that the making of rods of a tubular construction to enable a strong but light weight member is conventional, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tread supporting rods (31, 32) to comprise a tubular construction, as is conventional, since it would have provided the predictable result of allowing a strong but light-weight construction.
10.    The ladder apparatus of Claim 1, further comprising a boat-ladder comprising a pair of upwardly elongated rails with steps spanning between the rails, at least one of the steps including a pair of tubes with parallel middle sections, the tube-receiving formations snapping onto the tubes in a fastener-free manner, and the upper tread wall entirely covering tops of the tubes and extending past inboard and outboard surfaces of the tubes to provide a larger foot-engaging area as compared to only an area provided by the tubes.
s 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich (3,085,651) and Humphreys (GB 2,251,262 A), as applied to claim 1 above, and further in view of Farris (4,804,063).
     Farris shows tread (24) having a tube receiving formation (at 32) has an elongated side accessible opening facing away from an object (12) to be accessed when a ladder is in a vertically functional orientation.
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tube receiving formation (at 23-24) of Rich to have an elongated side accessible opening facing away from an object to be accessed when the ladder is in a vertically functional orientation, as taught by Farris, since it would have provided the predictable results of facilitating access to the tread supporting member.
.
        Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich (3,085,651), Humphreys (GB 2,251,262 A) and Farris (4,804,063), as applied to claim 5 above, and further in view of and further in view of Broyles (4,193,477).
    Broyles shows a tread (20 having the upper surface of the upper tread wall has a nominal end view curved shape from an inboard edge to an opposite outboard edge thereof (note Fig. 6).
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper tread wall of Rich to have a nominal end view curved shape, as taught by Boyles, as is known in the art and which facilitates angled positioning of a user’s foot.       
.
        Claims 19, 20, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich (3,085,651) in view of Humphreys (GB 2,251,262 A).
Rich shows;
19.    A boat ladder apparatus comprising:
       an upper tread wall (19) including a slip-resistant pattern (22) thereon;
       a first tube-receiving formation (at 26-28) located below the tread wall, the first tube receiving formation having a partially circular cross-sectional shape;
       a second tube-receiving formation (at 23-24) located below the tread wall, the second tube-receiving formation having a partially circular cross-sectional shape; and
      a boat-ladder comprising a pair of upwardly elongated rails (2, 3) with steps spanning between the rails, at least one of the steps including a pair of rods (31, 32) with parallel middle sections, the tube-receiving formations receiving the rods, and the upper tread wall entirely covering tops of the rods and extending past 
      Humphreys teaches a rigidified lightweight ladder tread step using a polymeric material for the ladder tread (16) with flexible tube receiving formations that allows for a snap-engagement to a rung tube (14), (see page 3, second to last paragraph).
       All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rich for his tread to be made of a polymeric material with the tube receiving formation being flexible, as taught by Humphreys, since it would have provided the predictable results of allowing a snap fit to his rung supports (31, 32). With respect to the steps including a pair of tubes, the EXAMINER TAKES OFFICIAL NOTICE that the making of rods of a tubular construction to enable a strong but light weight member is conventional, and it would have been obvious to one of ordinary skill in the art before the effective 
19.    A boat ladder apparatus comprising:
       an upper tread wall including a slip-resistant pattern thereon;
       a first tube-receiving formation located below the tread wall, the first tube receiving formation having a partially circular cross-sectional shape;
       a second tube-receiving formation located below the tread wall, the second tube-receiving formation having a partially circular cross-sectional shape; and
      a boat-ladder comprising a pair of upwardly elongated rails with steps spanning between the rails, at least one of the steps including a pair of tubes with parallel middle sections, the tube-receiving formations snapping onto the tubes in a fastener-free manner, and the upper tread wall entirely covering tops of the tubes and extending past inboard and outboard surfaces of the tubes to provide a larger foot-engaging area as compared to only an area provided by the tubes.
20.    The ladder apparatus of Claim 19, wherein:
        the tube-receiving formations (23-24; 26-28) are a flexible and polymeric material;
       the tube-receiving formations extend an entire length between ends of the upper tread wall; and

24.    The ladder apparatus of Claim 19, wherein the first and second tube-receiving formations each have an accessible opening facing downwardly away from the upper tread wall.
26.    The ladder apparatus of Claim 19, wherein at least one of the tube-receiving formations includes two projections, an inside surface of which defines the substantially semi-circular cross-sectional shape, at least one of the projections (24 or 26) being longer and more flexible than the other of the projections.
 Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich (3,085,651) in view of Humphreys (GB 2,251,262 A), as applied to claim 19 above, and further in view of Broyles (4,193,477).
Broyles shows a tread (20 having the upper surface of the upper tread wall has a nominal end view curved shape from an inboard edge to an opposite outboard edge thereof (note Fig. 6).
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as .   
      Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich (3,085,651) in view of Humphreys (GB 2,251,262 A), as applied to claim 19 above, and further in view of Farris (4,804,063), as applied to claim 5 above.
22.    The ladder apparatus of Claim 19, wherein the second tube-receiving formation has an elongated accessible opening adapted to face in a direction substantially perpendicular to a direction in which an elongated accessible opening of the first tube-receiving formation faces, and a majority length of the tubes are visible when viewed from a side of the tube-receiving formations and when the tubes are assembled to the tube-receiving formations.
Claims 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich (3,085,651) in view of Humphreys (GB 2,251,262 A) and Mulder (7,334,807).
Rich shows; 
27.    A boat ladder apparatus comprising:
       an upper tread (19);

     a second receiving formation (at 23-24) located below the tread, the second receiving formation having a partially circular cross-sectional shape; and
     a boat-ladder comprising a pair of upwardly elongated rails (2, 3) with a step (31, 32) spanning between the rails, the receiving formations fitted onto the step in, and the upper tread covering tops of the step and having a larger foot-receiving area than the step.
         The claimed difference being the tread is molded and a logo between elongated grooves on an upper surface thereof, and the receiving formations snapping onto the step in a fastener-free manner.
     Humphreys teaches the use of a molded polymeric material for a ladder tread (16) with flexible tube receiving formations to allow for a snap-engagement to a rung tube (14), (see page 3, second to last paragraph).
    Mulder (Fig.6) teaches a tread having a logo (at 50) between elongated grooves on an upper surface thereof.
      All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the 
27.    A boat ladder apparatus comprising:
       a molded upper tread including a logo between elongated grooves on an upper surface thereof;
      a first receiving formation located below the tread, the first receiving formation having a partially circular cross-sectional shape;
     a second receiving formation located below the tread, the second receiving formation having a partially circular cross-sectional shape; and
     a boat-ladder comprising a pair of upwardly elongated rails with a step spanning between the rails, the receiving formations being flexible to allow downward snapping of the receiving formations onto the step in a fastener-free manner while 
28.    The ladder apparatus of Claim 27, wherein:
        the receiving formations are a flexible and polymeric material;
        the receiving formations extend an entire length between ends of the upper tread wall; and
      projections of the receiving formations engaging opposite sides of each of a pair of ladder tubes which define the step.
29.    The ladder apparatus of Claim 27, wherein the grooves are elongated in a lateral direction.
      Claims 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich (3,085,651) in view of Humphreys (GB 2,251,262 A) and Mulder (7,334,807), as applied to claim 27 above, and further in view of Farris (4,804,063), as applied to claim 5 above. With respect to the steps including a pair of tubes, the EXAMINER TAKES OFFICIAL NOTICE that the making of rods of a tubular construction to enable a strong but light weight member is conventional, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tread supporting rods (31, 32) to comprise a tubular construction, as is conventional, since it would have provided the predictable result of allowing a strong but light-weight construction.
.
      Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbour (D331,219) in view of Rich (3,085,651) in view of Humphreys (GB 2,251,262 A) and Mulder (7,334,807), as applied to claim 27 above.
   Barbour shows a boat ladder is telescopic; and the boat ladder includes a pivotable boat-mounting bracket adjacent an upper end thereof.
        Rich shows as modified by Humphreys and Mulder, as applied to claim 27 above, teaches a molded upper tread including a logo between elongated grooves on an upper surface thereof;
      a first receiving formation located below the tread, the first receiving formation having a partially circular cross-sectional shape;
     a second receiving formation located below the tread, the second receiving formation having a partially circular cross-sectional shape; and
     a boat-ladder comprising a pair of upwardly elongated rails with a step spanning between the rails, the receiving formations snapping onto the step in a fastener-free 
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the steps of the ladder of Barbour  to comprise steps, as taught by the modified steps of Rich, since it would have provided the predictable results of facilitating a wide stepping surface.
32. The ladder apparatus of Claim 27, wherein:
       the first and second receiving formations each have an accessible opening facing downwardly away from the upper tread; the boat ladder is telescopic; and
       the boat ladder includes a pivotable boat-mounting bracket adjacent an upper end thereof.
       Claims 1, 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich (3.022.857) in view of Humphreys (GB 2,251,262 A).
Rich shows;

       an upper tread wall (19) including a slip-resistant pattern (22) on an upper surface thereof;    
     a first boat or recreational vehicle ladder-tube-receiving formation (between 26-28) extending from a bottom of the tread wall, the first tube-receiving formation having an internal cavity with a substantially semi-circular cross-sectional shape; and
      a second tube-receiving formation (between 23-24) extending from the bottom of the tread wall, the second tube-receiving formation having an internal cavity with a substantially semi-circular cross-sectional shape;
      the first and second tube-receiving formations being spaced apart from each other such that centerline axes of the first and second tube-receiving formations are parallel to but offset from each other.
     Rich doesn’t teach that his the tube-receiving formations being flexible and of a polymeric material.
      Humphreys teaches a rigidified lightweight ladder tread step using a polymeric material for the ladder tread (16) with flexible tube receiving formations that allows for a snap-engagement to a rung tube (14), (see page 3, second to last paragraph).

    With respect to the steps including a pair of tubes, as set forth in claim 2, the EXAMINER TAKES OFFICIAL NOTICE that the making of rods of a tubular construction to enable a strong but light weight member is conventional, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tread supporting rods (31, 32) to comprise a tubular construction, as is conventional, since it would have provided the predictable result of allowing a strong but light-weight construction.


4.    The ladder apparatus of Claim 2, wherein the tube-receiving formations extend an entire length between ends of the upper tread wall.
     Claim 3 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich (3,022,857) in view of  Humphreys (GB 2,251,262 A), as applied to claim 2 above, and further in view of Broyles (4,193,477).
Broyles shows a tread (20 having a the pattern which includes at least ten elongated and parallel grooves (22) which extend in an end-to-end direction to frustrate slipping.
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the grooved non-slip pattern, as taught by 
3.    The ladder apparatus of Claim 2, wherein the pattern includes at least ten elongated and parallel grooves which extend in an end-to-end direction.
Applicant's arguments filed 5/21/21 have been fully considered but they are not persuasive.
     With respect to the withdrawal of claims 12-18 in the office action dated 3/2/21, and applicant argument that since no reference was applied to claims 12-18 that they are allowed. The examiner notes that claims 12, and its dependent claims 13-18 are directed to specie I) Figs. 9-14, which was not elected by applicant, as applicant elected  specie II) Figs 15-19. The examiner inadvertently included claim 12 as generic, but stated in the office action dated 3/2/21 that claims 12-18 has been withdrawn as being drawn to a nonelected invention, and thus was not allowed, as suggested by applicant.
      Applicant argues;
    that any portion of Humphreys which receives the rung is not flexible.
      The examiner disagrees;
      The noted that Humphrey, on page 3, second to last paragraph, stated that “the step may be snap-engaged with the assembled rung and stiles due to the nature of the plastic material”.
Applicant argues;
      Moreover, the references cannot be combined as suggested by the Examiner without one defeating the other. For example, the tie rods of Rich or the spigots of Humphreys are not combinable and would lead to improperly redundant or irrelevant components. Accordingly, it is respectfully requested that the instant rejection be withdrawn.
       The examiner notes;
       the rejection in view of the teaching of Humphrey is to modify Rich for his tread to be made of the plastic material, as taught by Humphrey whereby Rich’s tube receiving formation due to the nature of the plastic material would provide a snap-engagement, and not what as argued by applicant. 
       Applicant argues;
    Claims 19, 20, 24 and 26 stand rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Rich (U.S. Patent No. 3,085,651) in view of Humphreys (GB Patent No. 2,251,262).    
    In contrast to independent Claim 19, neither Rich nor Humphreys teach or suggest at least: “at least one of the steps including a pair of tubes with parallel middle sections, the tube-receiving formations snapping onto the tubes in a fastener-free manner.” Rich does not disclose a boat-ladder since Rich is a folding or collapsible stepladder (see Rich at col. 1, lines 8, 11, 32, 40 and 41, and Figure 
    Also in contrast to independent Claim 19, Humphreys does NOT disclose “the tube-receiving formations snapping onto the tubes in a fastener-free manner” despite the Examiner’s argument to the contrary. Nothing in Humphreys snaps onto a tube of a step, let along multiple tubes of a step. Instead, Humphreys’ spigots 22 snaps into vertically extending stiles. (See Humphreys’ abstract and Figure 1). The Office Action citation of page 3, second to last paragraph, of Humphreys is a misinterpretation; the only statement about snapping is “[t]he steps may be snap-engaged with the assembled rungs and stiles ...” which should be more accurately read as the steps snap-engage with the assembly, the assembly including rungs and stiles, the vague text being made clear by its referenced.
      The examiner disagrees;

        Regarding to the applicant argument that Rich does not teach a ladder tube step. The examiner notes that the rods (31, 32), regardless of what applicant calls his tube, functions as support for the tread (the step) just as applicant’s tubes are support for his tread (step).
      Regarding to the fastening of Rich’s tread to the rods/tubes, the examiner notes that the rejection in view of the teaching of Humphrey is to modify Rich for his tread to be made of the plastic material, as taught by Humphrey whereby Rich’s tube receiving formation due to the nature of the plastic material would provide a snap-engagement.
     Applicant argues;
 Moreover, the Examiner’s Official Notices throughout the Office Action are respectfully challenged as being incorrect and unsupported. Adding two tubes versus the single tube of Humphreys adds extra weight, cost and manufacturing complexity especially for the present boat ladder which employs tubular rails, by way of non-limiting example. And there is no provision to account for such in the add-on step of Humphreys without significant and improper 
       The examiner notes;
That nowhere in the rejection an Official Notices was used to add two tubes versus the single tube of Humphrey.
       Applicant argues;
     Claim 22 stands rejected under 35 U.S.C. §103 as allegedly being unpatentable over Rich (U.S. Patent No. 3,085,651) in view of Humphreys (GB Patent No. 2,251,262) and Farris (U.S. Patent No. 4,804,063). The spigots 22 of Humphreys and the screws 42 of Farris cannot be combined with the entirely rigid steps of Rich without one defeating the other and leading to improperly superfluous parts. 
     The examiner notes;
 Nowhere in the rejection the spigots 22 of Humphreys and the screws 42 of Farris was used to combine with the steps of Rich.
      Applicant argues;
   Applicant argues that the features of Humphreys and Mulder cannot be combined with rich as their features are not readily interchangeable and merely hindsight.
    The examiner notes;
 The modification of Rich in view of the teaching of Humphreys and Mulder is the use of material, as taught by Humphrey and the provision of a logo on the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALVIN C CHIN-SHUE/          Primary Examiner, Art Unit 3634